Field, J.
The objection that the defendant signed the guaranty on Sunday was waived at the argument. It does not appear that the lease was delivered on Sunday.
*398The construction we put upon the exceptions is, that the justice before whom the case was tried found for the plaintiff, and ruled that he was warranted in so finding by the facts found by the auditor, and the conceded fact that the eighteenth day of January, 1873, the written date of the guaranty, was Saturday. Swett v. Boyce, 134 Mass. 381. Hoar v. Goulding, 116 Mass. 132. Backus v. Chapman, 111 Mass. 386. Without determining whether the form of the guaranty was such as to put the plaintiff upon inquiry as to any agreement, between the defendant and the lessees, that the lease should not be delivered unless another person signed the guaranty as co-guarantor with the defendant, it was competent for the justice to find that the conversation between Egerton and the defendant did not show such an agreement, and it was also competent for the justice to find that the assent to the modification of the lease, made in writing, by the defendant in January, 1879, was made by her upon the lease, with the lease and guaranty before her, and that its effect was to ratify the guaranty in the condition it then was in.
The case of Brooks v. Prescott, 114 Mass. 392, was decided upon the peculiar form of the ruling.

Exceptions overruled.